DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/4/2021 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2006/0145174; herein “Lee”) in view of Obata (US 2016/0005919) and Hashimoto et al. (JP 2003-347589; using machine translation previously provided).
Regarding claim 1, Lee discloses in Fig. 4 and related text a light emitting device comprising:
an n-type semiconductor layer (110, see [0043]) provided;
an n-side electrode (150, see [0043]) provided in a partial region on the n-type semiconductor layer;
an active layer (120, see [0034]) provided in a region on the n-type semiconductor layer different from the partial region;

a p-side electrode (160, see [0043]) provided on a top surface of the p-type semiconductor layer; and
a protective layer (140, see [0039]) covering plural side surfaces of each of the active layer and the p-type semiconductor layer, wherein
the top surface of the p-type semiconductor layer (top surface of 130) has a first portion with which the p-side electrode is in physical contact and a second portion with which the p-side electrode is not in physical contact,
the protective layer (140) is in physical contact with the plural side surfaces of each of the active layer (120) and the p-type semiconductor (130),
the protective layer (140) is in physical contact with a top surface of the n-type semiconductor layer (110),
the protective layer (140) is not in physical contact with the top surface of the p-type semiconductor layer (130),
the plural side surfaces of each of the active layer and the p-type semiconductor layer are inclined with respect to an interface between the n-type semiconductor layer and the active layer, and an angle of inclination of the plural side surfaces are not less than 15° and not more than 50° (20° to 60°, which overlaps the claimed range, see [0035] and [0038]; note that the claimed angle is the complement to α which is 30° to 70°).
Lee does not explicitly disclose 
a deep ultraviolet light emitting device
a light extraction surface;
the n-type semiconductor layer provided on the light extraction surface;
an active layer having a band gap of 3.4 eV or larger; 
the protective layer being transparent to deep ultraviolet light emitted by the active layer

In the same field of endeavor, Obata teaches in Figs. 1-2 and related text a deep ultraviolet light emitting device comprising
a light extraction surface (bottom surface of 10; note that substrate 10 is sapphire, see [0055]);
an n-type semiconductor layer (20, see [0057]) provided on the light extraction surface; 
an active layer (30, see [0063]) provided in a region on the n-type semiconductor layer different from the partial region and having a band gap of 3.4 eV or larger (see [0064]); and
deep ultraviolet light (see [0047]) emitted by the active layer;
the deep ultraviolet light emitted by the active layer is output outside from the light extraction surface.
In the same field of endeavor, Hashimoto teaches in Fig. 1 and related text a light emitting device comprising 
a light extraction surface (surface of 2);
the n-type semiconductor layer (3, see [0018]) provided on the light extraction surface (see Fig. 1);
a protective layer (8, see [0018]) covering plural side surfaces of each of the active layer and the p-type semiconductor layer (note that the protective layer comprises e.g. SiO2, see [0019]),
the light emitted by the active layer is output outside from the light extraction surface (see Fig. 1).
2, as shown by Katsuno. Note that SiO2 is disclosed by applicant by applicant as an exemplary materials having the claimed feature (see [0043] of published version of applicant’s disclosure).
Note that the range disclosed by Lee overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the angle of inclination to be a result effective variable affecting reflection and thus the light extraction efficiency.  Thus, it would have been obvious to modify the device of Lee to have the angle within the claimed range in order to achieve the desired light extraction efficiency, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Regarding claim 2, the combined device shows 
a sapphire substrate (Obata: 10, see [0055]) having the light extraction surface, wherein
the n-type semiconductor layer (20), the active layer (30), and the p-type semiconductor layer (50) are AlGaN-based semiconductor layers (see [0059], [0067], [0070], [0095] and [0100]).
Regarding claim 4, the combine device shows the protective layer (Hashimoto: 8) comprises silicon oxide (SiO2), silicon oxynitride (SiON), silicon nitride (SiN), aluminum oxide (Al2O3), or aluminum nitride (AlN) (see [0019]).
Regarding claim 5, the combined device shows 
the angle of inclination of the plural side surfaces of each of the active layer and the p-type semiconductor layer are not less than 20° and not more than 40° (Lee: 20° to 60°, which overlaps the claimed range, see [0035] and [0038]; note that the claimed angle is the complement to α which is 30° to 70°).
Regarding claim 6, Lee in view of Obata and Hashimoto teaches all of the claimed limitations in the same manner and for the same reasons as applied to claim 1 above, except 
the plural side surfaces of the active layer and the p-type semiconductor layer are inclined with respect to an interface between the n-type semiconductor layer and a of the plural side surfaces meet a relationship of the following expression

    PNG
    media_image1.png
    57
    177
    media_image1.png
    Greyscale

wherein n1 is a refractive index of the active layer.
Lee further discloses 
the plural side surfaces of each of the active layer and the p-type semiconductor layer are inclined with respect to an interface between the n-type semiconductor layer and the active layer, and an angle of inclination of the side surfaces are not more than 50°, for the same reasons as discussed in accordance with claim 1 above.
Note that applicant’s disclosure recites that the angle of inclination being less than 50° meets the claimed limitation (see [0065] of published version of applicant’s disclosure), and thus it is the position of the Office that the claimed limitation is taught by Lee. 

Response to Arguments
Applicant's arguments filed 4/6/2021 and 6/4/2021 have been fully considered but are moot in view of the new grounds of rejection presented above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199.  The examiner can normally be reached on M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LAUREN R BELL/               Primary Examiner, Art Unit 2816                                                                                                                                                                                         
9/14/2021